DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-7 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a transimpedance amplifier comprising differential inputs and differential outputs; coupling capacitors comprising input terminals configured to receive electrical signals, and output terminals coupled to the differential inputs; and feedback paths coupled to the differential outputs and operable to level shift voltage levels at the input terminals.”
Claims 8-14 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "an amplifier comprising an input and an output; a feedback path including a source follower transistor having a gate terminal coupled to the output; and a coupling capacitor having a first terminal coupled to the feedback path and a second terminal coupled to the input.”
Claims 15-20 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "amplifying the first differential input to produce a first differential output and amplifying the second differential input to produce 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Saitou et al. (Patent No. US 8,155,537 B2) discloses the first voltage signal being shifted to the low-level side by the level shift voltage given by the product of the level shift current and the level shift resistance.
Didcock et al. (Patent No. US 6,741,134 B2) discloses a DC feedback control circuit for compensating for a DC voltage level shift in a transimpedance amplifier circuit having a transistor as a high-speed switching device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SEUNG C SOHN/
Primary Examiner, Art Unit 2878